Dismissed and Memorandum Opinion filed January 15, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00852-CV

         SALVADOR GARCIA AND ALL OCCUPANTS, Appellants
                                        V.
                            NABEEL HUSSAIN, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1116819

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed September 24, 2018. The clerk’s
record was filed October 11, 2018. The reporter’s record was filed November 2,
2018. No brief was filed.

      On December 18, 2018, this court issued an order stating that unless
appellants filed a brief on or before January 2, 2019, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no brief or other response. Accordingly, the appeal is
ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2